Citation Nr: 1539507	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-08 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to a disorder manifested by head, neck, and/or jaw pain.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for a psychogenic movement disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, his daughter, and his mother-in-law


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1982 to July 1992. He also had service in the Air National Guard from February 1993 to January 1994.

This case was previously before the Board of Veterans' Appeals (Board) in May 2014 and remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C confirmed and continued the denials of entitlement to service connection and the case was returned to the Board for further appellate action.

In June 2012, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

The issues of entitlement to service connection for a disorder manifested by head, neck, and/or jaw pain and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A chronic, identifiable right eye disorder, diagnosed primarily as maculopathy and presbyopia, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is related to service.  

2.  A psychogenic movement disorder was first manifested in service by episodes of dizziness, lightheadedness, weakness, fatigue, and altered speech in service.  . 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a right eye disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2.  A psychogenic movement disorder is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of his claim of entitlement to service connection for a right eye disorder and psychogenic movement disorder.  After reviewing the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including private medical records, VA treatment records, and lay statements from people who knew the Veteran in and after service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA medical records, private medical records, records from the Social Security Administration, a statement from the Veteran's wife, and the transcript of his video conference with the undersigned Veterans Law Judge.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The video conference transcript shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veterans Law Judge also left the record open for 90 days, so that the Veteran could submit additional evidence to support his claim.  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is  factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).   However, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

During his June 2012 video conference, the Veteran and witnesses alleged that the Veteran's right eye disorder was the result of a corneal abrasion in service; and that his psychogenic movement disorder was first manifested in service by episodes of dizziness and lightheadedness.  

The Board will grant service connection for the psychogenic movement disorder and deny the claim of service connection for a right eye disorder.  

The Veteran and lay persons are competent to testify about what the Veteran experienced during and since his separation from the service.  For example, the Veteran and those who knew him in and after service are competent to testify that the Veteran reported episodes of dizziness and right eye pain in service, and that he has had residual disability since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that the Veteran or any of his witnesses are competent by training or experience to diagnose any pathology causing those manifestations.  The question of an etiologic relationship between a and disease or injury and the development of a chronic, residual disorder involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  The lay assertions concerning the Veteran's right eye have been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d at 1376-77  .

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Analyses

The Right Eye

A review of the Veteran's March 1981 service entrance examination shows that at the time he entered service, he wore glasses or contact less.  Otherwise, there were no complaints or clinical findings of an eye disorder.  

The service treatment records show that in February 1982, the Veteran's corrected visual acuity for distance was 20/25, bilaterally.  In February 1983, the Veteran got a foreign body in his left eye.  The assessment was corneal abrasion.  His visual acuity for distance was 20/25, bilaterally.  Later that month, his visual acuity for distance was 20/30-1 on the right and 20/25-2 on the left.  In October 1983, the Veteran was treated for conjunctivitis.  His visual acuity was 20/25 on the right and 20/25-1 on the left.  During an August 1988 periodic examination, his uncorrected visual acuity for distance was 20/30 on the right and 20/20 on the left.  Otherwise, his eyes were normal .  

In May 1990, the Veteran's uncorrected visual acuity for distance was 20/40 on the right and 20/30 on the left.  In April 1991, the Veteran was treated for a foreign body in his right eye.  There was no history of trauma.  A small speck of dirt was removed from the eye, and testing showed no corneal abrasions.  The eye was irrigated without sequelae.  His visual acuity was 20/30 in each eye, and his visual acuity using both eyes was 20/25.  In October 1991, the Veteran reported that his right eye felt irritated. Although there was no obvious foreign body, testing revealed a conjunctival/corneal abrasion.  In June 1992, it was noted that the Veteran had no defects which would disqualify him for separation.  During his January 1993 enlistment examination for the Air National Guard, the uncorrected visual acuity for distance was 20/70 on the right and 20/50 on the left, each correctable to 20/20.  His uncorrected near visual acuity was 20/40 on the right and 20/25 on the left, each correctable to 20/20.   Otherwise, his eyes were normal.

In February 2010, the Veteran underwent a VA eye examination.  The diagnoses were maculopathy due to retinal pigment epithelium dropout and presbyopia.  The Veteran complained of blurry vision on the right since 1983 and that the right eye felt "lazy."  The Veteran's corrected distant vision was 20/30 on the right and 20/25 on the left.  The VA examiner noted that in service in April 1991, the Veteran had been treated for a foreign body in his right eye.  The assessment had been corneal abrasion and foreign body in the right eye.  In October 1991, it was noted that the Veteran had had a corneal abrasion that had healed with no residuals. The examiner opined that the cause of the Veteran's blurry vision in his right eye was not related to his service in the military.  The examiner noted that the Veteran's presbyopia was related to aging and that maculopathy affected the retina. 

In June 2014, a VA examiner reviewed the Veteran's claims file and agreed that the right eye abrasions in service had healed without residual disability.  He noted that there was no evidence of residual disability in any recent testing.  He further noted that the right eye abrasions did not predispose the Veteran to sustaining maculopathy.  

In March 2015, the Veteran's claims file was reviewed by a VA physician to determine the nature and etiology of any right eye disorder.  The examiner noted that the Veteran had presbyopia.  He further noted that by its very definition, it was an age-related loss of accommodation due to increase in lens hardness.  The VA examiner noted that presbyopia was not present during Veteran's active duty service and was not caused or subjected to a superimposed disease or injury which created additional disability related to history of corneal abrasion of "left" eye during active military service.  The corneal abrasion of the "left" eye resolved completely without sequelae.  It was noted that Veteran had been prescribed glasses during military service for defective visual acuity.

Although the Veteran was noted to have defective visual acuity in each eye when he entered service, such a disorder is, generally, not subject to service connection.  38 C.F.R. § 3.303(c).  There is an exception if there is evidence of aggravation due to  superimposed trauma.  VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711 ) (Oct. 30, 1990).  

While the Veteran sustained corneal abrasions by a foreign body in his right eye in April and October 1991, the evidence is negative for any chronic, identifiable residual of those abrasions.  The only evidence to the contrary comes is the Veteran's allegation. However, the preponderance of the evidence is against such a finding.  There were no residuals noted during the Veteran's January 1993 Air National Guard entrance examination and the in February 2010, June 2014, and March 2015, three different VA reviewers concurred that the corneal abrasions in service had healed without residual disability.  Moreover, it was noted that the Veteran's current right eye maculopathy affected the retina, not the cornea, and that his presbyopia was age-related.  

In sum, the preponderance of the evidence is against a find of a nexus between the Veteran's current eye disorders and the right eye abrasions in service.  Therefore, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a right eye disorder is not warranted, and to that extent the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, because the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


The Psychogenic Movement Disorder

The evidence including a May 2009 report from S.-C. H., M.D. and a March 2015 report from a VA physician, shows that the Veteran currently has a movement disorder, diagnosed primarily as psychogenic movement disorder.  In addition to abnormal movements, the various manifestations include, spells of reduced responsiveness, dizziness, vocal changes, and falling.  

The evidence also shows that during service, such as in August 1987 and July 1990,  the Veteran was first treated for complaints of dizziness, lightheadedness, nausea, fatigue, weakness, emotional lability, and altered speech patterns.  During his video conference in June 2012, the Veteran and his wife testified that those manifestations had been present to one degree or another since service and that they had gotten markedly worse in July 2008.

Multiple examiners and health care providers, such as Dr. H. (November 2009) and a reviewing VA physician (March 2015), have opined that it is at least as likely as not that the symptoms that the Veteran demonstrated in service were the initial manifestations of his current psychogenic movement disorder.  

Given the evidence of a nexus between the initial manifestations in service and the Veteran's current psychogenic movement disorder, the Board finds that he meets the criteria for service connection.  At the very least, there is an approximate balance of evidence both for and against the claim that his somatoform disorder had its onset in service.  Accordingly, all reasonable doubt will be resolved in favor of the Veteran, and the claim is decided on that basis.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, service connection for psychogenic movement disorder is warranted.  To that extent, the appeal is allowed.



ORDER

Entitlement to service connection for a right eye disorder is denied.

Entitlement to service connection for psychogenic movement disorder is granted.


REMAND

The issues of entitlement to service connection for sleep apnea and for a disorder manifested by pain of the head, face, and neck are remanded to the Agency of Original Jurisdiction (AOJ) for the following actions:

1. Schedule the Veteran for an examination to determine the nature and etiology of any sleep apnea found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If sleep apnea is diagnosed, the examiner must identify and explain the elements supporting the diagnosis. 

The examiner must render an opinion as to whether the Veteran's sleep apnea is related to any event in service OR TO HIS NOW SERVICE-CONNECTED PSYCHOGENIC MOVEMENT DISORDER.  

If the examiner opines that direct service connection is not warranted, he or she must also render an opinion as to whether the Veteran's sleep apnea is proximately due to or has been aggravated by a disorder for which service connection has already been established.   

PLEASE NOTE: For a finding of aggravation, there must be an increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  

For all opinions, the examiner must state HOW AND WHY  he or she reached the opinion they did.  If the examiner is unable to render an opinion without resort to SPECULATION, the examiner must state why that is so.  

2.  Schedule the Veteran for an examination to determine the nature and etiology of any disorder, manifested by pain in the head, neck, and/or jaw found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a chronic, identifiable disorder, manifested by pain in the head, neck, and/or jaw is found to be present, the examiner must identify and explain the elements supporting the diagnosis. 

The examiner must render an opinion as to whether the Veteran's disorder, manifested by pain in the head, neck, and/or jaw is related to any event in service.  This must include, but is not limited to, left jaw pain associated with a January 1990 hospitalization for tooth extraction.

If the examiner opines that direct service connection is not warranted, he or she must render an opinion as to whether the Veteran's disorder, manifested by pain in the head, neck, and/or jaw is proximately due to OR has been aggravated by a disorder for which service connection has already been established.   Consideration must include, but is not limited to, the Veteran's service-connected psychogenic movement disorder.  

PLEASE NOTE: For a finding of aggravation, there must be an increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  

For all opinions, the examiner must state HOW AND WHY  he or she reached the opinion they did.  If the examiner is unable to render an opinion without resort to SPECULATION, the examiner must state why that is so.  

3.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

4. When the actions requested have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issues of entitlement to service connection for sleep apnea and for a disorder manifested by pain of the head, neck, and/or jaw. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


